Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 19-cv-1869-WJM-KLM

   ARROWS UP, LLC,

          Plaintiff,

   v.

   WILLIAM R. WEISS ENTERPRISES, INC. d/b/a TNT Sales,

          Defendant.


                  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                 FOR LACK OF JURISDICTION AND DENYING PLAINTIFF’S
                      MOTION FOR LEAVE TO FILE A SUR-REPLY


          This matter is before the Court on Defendant William R. Weiss Enterprises, Inc.

   d/b/a TNT Sales, Inc.’s (“TNT”) Motion to Dismiss for Lack of Jurisdiction (ECF No. 14),

   as well as on Plaintiff Arrows Up, LLC’s (“AU”) Motion for Leave to File a Sur-Reply

   (ECF No. 38). For the reasons set forth below, Defendant’s Motion to Dismiss for Lack

   of Jurisdiction is granted and Plaintiff’s Motion for Leave to File a Sur-Reply is denied.

                                       I. BACKGROUND

          This is a breach-of-contract action brought by Plaintiff AU, a Colorado limited

   liability company that provides solutions for the delivery and storage of fracking sand.

   (¶ 6.)1 Defendant TNT is a Missouri company that sells open-bed trailers. (¶ 9.)

          AU uses its own proprietary bins to transport sand. (¶ 7.) Sometime in late



          1
          Citations to a paragraph number, without more, e.g. (¶ __), are to paragraphs in AU’s
   Amended Complaint (ECF No. 11).
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 2 of 10




   2015, AU’s then-affiliate Arrows Up Holdings, Inc. (“AUH”), an Illinois corporation with

   its principal place of business in Illinois (ECF No. 14-6), contacted TNT in relation to the

   potential rental of trailers that could be used to transport AU’s bins. (¶ 10.)

   Negotiations ensued which culminated in the parties entering into several rental

   agreements (“Agreements”), with rental periods beginning variously from June 2017 to

   January 2018. (¶ 17.) At least five of the Agreements “were intended” for a Colorado-

   based company, AP Logistics. (¶ 19.)

          In August 2016, during the parties’ negotiation of the Agreements, AU formed

   and was registered by the Colorado Secretary of State as a Colorado limited liability

   company, with its principal place of business in Illinois. (ECF No. 14-7.) At the time of

   its formation, AU was jointly owned by AUH and OmniTRAX Sand Holdings, LLC

   (“OSH”).2 (ECF No. 29-1 at 2, ¶ 7.) OSH is a Colorado corporation based in Denv er,

   Colorado. (¶¶ 2, 14.)

              Thereafter, according to Plaintiff, “TNT was made aware that it was no longer

   dealing with [AUH], but with AU and [OHS], in particular, through Mr. Zenon Mykytyn

   and Ms. Tina Allison.” (¶ 15.) During negotiation of the Agreements, “TNT made

   numerous phone calls to and exchanged hundreds of emails with employees of AU and

   [OHS][.]” (¶ 14.) “Mr. Mykytyn and Ms. Allison on behalf of AU and [OHS] regularly

   exchanged emails with Mr. William Weiss and Mr. Thomas Dilly,” who were TNT



          2
            Plaintiff’s Amended Complaint suggests that AUH is still a member of AU. (¶ 2.) The
   Declaration of Anthony Guillen, however, submitted by Plaintiff, states that “OSH recently
   bought out AUH[ ]’s interest in AU, thereby leaving OSH as the sole owner of AU.” (ECF No.
   29-1 at 2 ¶ 8.) For purposes of Defendant’s Motion to Dismiss, the Court finds the difference to
   be immaterial.

                                                  2
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 3 of 10




   representatives. (¶ 16.) Mykytyn’s e-mail signature shows a Denver address and a

   phone number with a Colorado area code. (See, e.g., ECF No. 14-10 at 2.)

          After the rental periods began, AU began to notice significant problems with the

   trailers. (¶ 23.) Despite AU’s proper maintenance of the trailers, “the trailers’ frames

   began to crack and otherwise fail.” (¶ 24.) TNT cast the blame on AU. (¶ 26.)

   Between late 2018 and early 2019, AU returned the rented trailers to TNT. (¶ 28.)

          AU filed its operative Amended Complaint on September 3, 2019, bringing

   claims against TNT for breach of contract and breach of implied warranty, among

   others. (¶¶ 32–47.) TNT filed its Motion to Dismiss for Lack of Jurisdiction on

   September 13, 2019, arguing that the Court may not assert personal jurisdiction over it.

   (ECF No. 14.) Defendant also argues that dismissal is appropriate under Federal Rule

   of Civil Procedure 12(b)(3) for improper venue, and alternatively, that this case should

   be transferred to the U.S. District Court for the Eastern District of Missouri under 28

   U.S.C. § 1404(a). (Id.) AU filed a Response on September 26, 2019 (ECF No. 29),

   and on October 18, 2019, TNT filed a Reply (ECF No. 36).

          On November 18, 2019, AU filed its Motion for Leave to File a Sur-Reply (ECF

   No. 38), and on November 20, 2019, TNT filed a Response (ECF No. 41).

                                   II. LEGAL STANDARDS

   A.     Rule 12(b)(2) Motion to Dismiss

          The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

   the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

   establishing personal jurisdiction, and may satisfy this burden by making a prima facie

   showing that personal jurisdiction over the defendants obtains. Dudnikov v. Chalk &

                                                3
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 4 of 10




   Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). If the presence or

   absence of personal jurisdiction can be established by reference to the complaint, the

   Court need not look further. Id. The plaintiff, however, may also make this prima facie

   showing by putting forth evidence that, if proven to be true, would support jurisdiction

   over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

   resolved in plaintiff’s favor.” Id.

   B.     Rule 12(b)(3) Motion to Dismiss

          “Once venue is challenged, it is the plaintiff's burden to show that venue is

   proper in the forum district.” Scott v. Buckner Co., 388 F. Supp. 3d 1320, 1324 (D.

   Colo. 2019). “At the motion to dismiss stage, a plaintiff must present only a prima facie

   showing of venue.” Id.

          “[I]n reviewing a defendant’s Rule 12(b)(3) motion to dismiss for improper venue,

   the Court may examine facts outside of the complaint and must draw all reasonable

   inferences and resolve all factual conflicts in favor of the plaintiff.” Id. “Specifically, the

   Court must accept the well-pleaded allegations of the complaint as true to the extent

   that they are uncontested by the defendant’s affidavits.” Id. “If the parties present

   conflicting affidavits, all factual disputes are resolved in the plaintiff’s favor, and the

   plaintiff’s prima facie showing is sufficient notwithstanding the contrary presentation by

   the moving party.” Id. (internal quotation marks omitted).

   C.     Transfer of Venue Pursuant to 28 U.S.C. § 1404(a)

          “For the convenience of parties and witnesses, in the interest of justice, a district

   court may transfer any civil action to any other district or division where it might have

   been brought or to any district or division to which all parties have consented.”

                                                  4
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 5 of 10




   28 U.S.C. § 1404(a). “The party moving to transfer a case pursuant to § 1404(a) bears

   the burden of establishing that the existing forum is inconvenient.” Chrysler Credit

   Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1515 (10th Cir. 1991). “Section 1404(a)

   is intended to place discretion in the district court to adjudicate m otions for transfer

   according to an individualized, case-by-case consideration of convenience and

   fairness.” Id. (internal quotation marks omitted).

                                          III. ANALYSIS

   A.     AU’s Motion for Leave to File a Sur-Reply

          AU seeks leave to file a sur-reply to TNT’s Motion to Dismiss, on the basis that

   TNT introduced new information in its Reply (ECF No. 36). In particular, TNT asserted

   that, in a case in the U.S. District Court for the Southern District of Texas, AU

   represented to the court that its principal place of business was in Illinois. The Court

   will not consider this newly introduced information in ruling on TNT’s Motion to Dismiss,

   and a sur-reply would therefore be unnecessary. Accordingly, AU’s Motion for Leave to

   File a Sur-Reply will be denied.

   B.     Personal Jurisdiction

          TNT argues that the Court lacks personal jurisdiction over it, and the Court

   agrees.

          “To obtain personal jurisdiction over a nonresident defendant, the plaintiff must

   show that jurisdiction is legitimate under the laws of the forum state and that the

   exercise of jurisdiction does not offend the due process clause of the Fourteenth

   Amendment.” Benton v. Cameco Corp., 375 F.3d 1070, 1075 (10th Cir. 2004).

   Colorado’s long arm statute confers personal jurisdiction to the maximum extent

                                                 5
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 6 of 10




   permitted by the Fourteenth Amendment. Dudnikov, 514 F.3d at 1070 (citing Archangel

   Diamond Corp. v. Lukoil, 123 P.3d 1187, 1193 (Colo. 2005)). T hus, the Court

   maintains personal jurisdiction over TNT to the extent that doing so is consistent with

   due process. Dudnikov, 514 F.3d at 1070.

          “[T]o exercise jurisdiction in harmony with due process, defendants must have

   ‘minimum contacts’ with the forum state, such that having to defend a lawsuit there

   would not ‘offend traditional notions of fair play and substantial justice.’” Id. (quoting

   Int’l Shoe Corp. v. Washington, 326 U.S. 310, 316 (1945)). “A court may, consistent

   with due process, assert specific jurisdiction over a nonresident defendant if the

   defendant has purposefully directed his activities at residents of the forum, and the

   litigation results from alleged injuries that arise out of or relate to those activities.” OMI

   Holdings, Inc. v. Royal Ins. Co. of Can., 149 F.3d 1086, 1090–91 (10th Cir. 1998)

   (internal quotation marks omitted; emphasis in original). A court may also exercise

   “general” personal jurisdiction over a defendant, where jurisdiction is not related to the

   events giving rise to the suit, if the defendant’s “affiliations with the State are so

   continuous and systematic so as to render [it] essentially at home in the forum State.”

   Daimler AG v. Bauman, 571 U.S. 117, 128 (2014) (internal quotation marks omitted).

          As an initial matter, AU suggests that, simply because AU is organized under

   Colorado law, any of TNT’s contacts with AU constitute contacts with Colorado. (ECF

   No. 29 at 5.) In making this argument, AU glosses over the crucial and undisputed fact

   that, at all relevant times, AU’s (and AUH’s) principal place of business was in Illinois.

   (See ECF Nos. 14-2, 14-3, 14-4, 14-8.) W hile AU states in its Amended Complaint that

   its principal place of business is in Colorado, it is undisputed that AU only filed to make

                                                  6
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 7 of 10




   such a change with the Colorado Secretary of State on September 4, 2019—shortly

   after TNT filed its motion to dismiss AU’s original complaint for lack of personal

   jurisdiction (ECF No. 9). This kind of after-the-fact change of residency has very little

   bearing, if any, on the assessment of the sufficiency of TNT’s Colorado contacts. See

   Rambo v. Am. So. Ins. Co., 839 F.2d 1415, 1420 (10th Cir. 1988).

            The parties’ relationship began when AUH, an Illinois corporation based in

   Illinois, contacted TNT. There is no reason to believe that TNT had any relevant

   contacts with Colorado until, at the very earliest, AU was formed as a Colorado limited

   liability company. AU asserts that, at some unspecified point thereafter, TNT was

   informed that it was no longer dealing with AUH, but rather with AU and OHS, and that

   Mykytyn (the Colorado-based agent of OHS) became TNT’s primary contact with

   respect to the parties’ contract negotiations. (ECF No. 29-1 at 2, ¶ 10.) The affidavit of

   Thomas Dilly, the vice president of TNT, asserts that Mykytyn was not inserted into the

   parties’ negotiations until August 2017. (ECF No. 15 at 2, ¶ 7.) AU does not dispute

   this assertion, and accordingly the Court will accept it as true. By August 2017, at least

   two Agreements were already in force, having been executed without the involvement

   of Mykytyn or, on the face of the allegations, any other Colorado resident. (ECF No.

   11-3.)

            While AU alleges that TNT “regularly” communicated with Mykytyn, the mere fact

   that TNT began communicating with one Colorado resident near the end of the parties’

   negotiations, is not enough for the Court to hold that TNT, after two years of negotiating

   with Illinois residents, should reasonably have anticipated being haled into a Colorado

   court. The vagueness of that allegation, moreover, renders it of limited probative value.

                                                7
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 8 of 10




   See Ketchum v. Cruz, 775 F. Supp. 1399, 1403 (D. Colo. 1991). According ly, the Court

   concludes that TNT’s communications with Mykytyn alone do not constitute sufficient

   contacts with Colorado such that this Court’s exercise of jurisdiction over TNT would be

   in harmony with due process. See Dental Dynamics, LLC v. Jolly Dental Grp., LLC,

   946 F.3d 1223, 1231 (10th Cir. 2020).

          AU also points out that, in at least some of the Agreements, a Colorado address

   is listed as being attributable to AU, under the heading, “Additional Insured.” However,

   on the top of the first page of each Agreement, a non-Colorado (Illinois or North

   Carolina) address is provided under the more general heading, “Customer.” The fact

   that TNT may have been on notice that AU was insured in or otherwise had some

   affiliation with Colorado is not enough to subject it to this Court’s jurisdiction; the same

   can be said about the fact AU was organized under Colorado law. See id. That AU

   had some form of an affiliation with Colorado does not necessarily mean that TNT’s

   communications with AU were directed toward Colorado, especially in light of AU’s far

   more substantial connection to Illinois.

          AU further points to two of its own unilateral acts directed toward TNT from

   Colorado as evidence of TNT’s Colorado contacts: the fact that payments AU made to

   TNT under the Agreements originated in Colorado, and that a majority of the

   Agreements were signed by Hubert Gasser, a manager of AU and the CFO of OHS,

   who is based in Denver. But these are Colorado contacts that AU unilaterally imposed

   on TNT; they do not reflect the purposeful availment of the benefits of doing business in

   Colorado by the Defendant, which due process requires to render TNT amenable to the

   burden of litigating in this state. See Monge v. RG Petro-Machinery (Group) Co. Ltd.,

                                                 8
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 9 of 10




   701 F.3d 598, 618–20 (10th Cir. 2012).

            Finally, AU asserts that “[a]t least five Agreements were intended for a Colorado

   customer—AP Logistics, LLC[.]” (¶ 19.) It is not clear what exactly this means, and the

   operative complaint does not allege anything further with respect to AP Logistics.

   Accordingly, the Court cannot determine whether and to what extent TNT’s dealings

   with AP Logistics constitute Colorado contacts out of which AU’s claims in this matter

   arose.

            Thus, for the reasons set forth above, the Court concludes that it may not assert

   personal jurisdiction over TNT in regard to the present claims.

   B.       Venue

            The question remains whether this case should be dismissed or, if in the

   interests of justice, transferred to a different venue. See 28 U.S.C. § 1631; Trujillo v.

   Williams, 465 F.3d 1210, 1223 (10th Cir. 2006). In its Motion to Dismiss, TNT

   summarily asserts that “[t]he affidavits and exhibits thereto establish that an

   insubstantial part of the alleged acts and omissions giving rise to [AU]’s claims occurred

   in Colorado.” (ECF No. 14.) As such, TNT argues, dismissal under Rule 12(b)(3),

   and/or transfer to the U.S. District Court for the Eastern District of Missouri is

   appropriate under 28 U.S.C. § 1404.

            In the absence of more thorough argument, the Court is unable to conclude that

   the interests of justice require a transfer of venue. Thus, TNT’s Motion to Dismiss, to

   the extent it requests a transfer of venue to another court, will be denied. See 28

   U.S.C. § 1404(a); id. § 1631; Trujillo, 465 F.3d at 1223.



                                                 9
Case 1:19-cv-01869-WJM-KLM Document 54 Filed 05/12/20 USDC Colorado Page 10 of 10




                                      IV. CONCLUSION

         In accordance with the foregoing, the Court ORDERS as follows:

   1.    Plaintiff AU’s Motion for Leave to File a Sur-Reply (ECF No. 38) is DENIED;

   2.    Defendant TNT’s Motion to Dismiss for Lack of Jurisdiction (ECF No. 14) is

         GRANTED; and

   3.    Plaintiff AU’s claims against TNT are DISMISSED WITHOUT PREJUDICE for

         lack of personal jurisdiction; and

   4.    The Clerk of Court shall enter judgment accordingly and shall terminate this

         case.


         Dated this 12th day of May, 2020.
                                                   BY THE COURT:




                                                   William J. Martínez
                                                   United States District Judge




                                              10
